The judgment was rendered in the Supreme Court, March 9th 1874.
Per Curiam.
This case is ruled by Trask v. Insurance Company, 5 Casey 198. That case was much stronger in its circumstances in favor of the assured than this. It might have been well said there that the parties to the policy treated the notice as in time; but eleven days there being held to be too long, and the circumstances not to excuse the delay, we cannot, without disregarding the wholesome maxim, stare deeisis, say that eighteen days in this case are a reasonable time within the provision of the policy, that, on a loss happening, the “insured shall forthwith give notice thereof to the secretary.” Hazen, the local agent, had no authority to receive the notice, and was not bound to communicate it to the company. He was not even requested by the attorney, who informed him, to give the notice. This rule of the company should receive a reasonable interpretation to mean as requiring due diligence under all the circumstances; that there should be no laches or unreasonable delay, and in th'is respect Trask v. Insurance Company seems to have been somewhat harsh. This case, however, has not the same extenuating circumstances, and we must abide by the ruling in that case. Judgment affirmed.